Exhibit 12 Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands) For the year ended December 31, Continuing operations earnings before income taxes (1) $ Fixed charges Earnings before income taxes and fixed charges $ Fixed charges: Interest expense $ Portion of rental expense representative of interest factor (2) Total fixed charges $ Ratio of earnings to fixed charges (1) The ratios for 2008-2005 have been adjusted to reflect the discontinued operations of First Health Services Corporation as discussed in the Company's Annual Report on Form 10-K for the year ended December 31, 2011 in Note D, Discontinued Operations, to the consolidated financial statements included in Item 8, Financial Statements and Supplementary Data. (2) One-third of net rent expense is the portion deemed representative of the interest factor.
